Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
	Claims 1-3, 5-6, 9-11, 13-17, and 19-20 are currently pending in this case and have been examined and addressed below. This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 11/18/2021.
Claims 1, 9, and 15 are currently amended.
Claims 4, 7-8, 12, and 18 are currently cancelled and are not considered at this time. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brazzo (U.S. Pub. No. 20110166881) in view of Tran (U.S. Pub. No. 20200251213) and Shrager (WIPO Pub. No. WO2019144116).
Regarding claim 1, Brazzo teaches:
A computer-implemented method for providing nutrition-based management of health conditions, the computer-implemented method comprising (“Another aspect of the present invention can be provided that allows consumers to utilize interactive computer devices such as kiosks, for example, operating independent of a pharmacy management system, to generate specific food recommendations relating to certain medical conditions or disease states. In another aspect of the present invention, consumer applications, such as on-line portals which utilize the method and system of generating food recommendations, can be provided” (Paragraph 0021)):
evaluating, via a processor, health information of a user to determine a health condition (“ICD codes, or other disease identifiers, reflecting current medical conditions or disease states, are derived from drug codes, such as NDC numbers, listed in a patient's drug profile, or entered directly into the system by the pharmacist, to generate tentative medical condition(s), or a disease state profile, for the patient.” (Paragraph 0019)); 
analyzing, via the processor, medication information for the user and mapping the medication information to the health condition (“A patient drug profile is provided listing currently prescribed medications for a patient. The patient drug profile is analyzed to establish an individual's medical condition(s), or disease state profile, from National Drug Code numbers, for example, in the patient drug profile” (abstract));
(“Food recommendations based on the individual's medical condition(s), or disease state profile, are provided from the nutritional database. The food recommendations can include both foods to avoid and foods to consume” (Paragraph 0004)) for the user based on the mapped health condition and medication information, wherein the one or more natural treatments include one or more from a group of nutrition and mind/body treatments (“links a nutritional database with a coded medical condition(s), or disease state profile, is provided. The nutritional database includes foods that are beneficial and/or harmful to various disease states” (Paragraph 0018)), and 
indicating, via the processor, the one or more natural treatments and medication information for the health conditions (Figure 5 shows a patient record display which includes recommendations for food and medication information such as allergies);
But does not disclose:
wherein the information sources include information from crowdsourcing, wherein determining from the information sources the one or more natural treatments further comprises:
 training, via the processor, a machine learning model with the information from crowdsourcing to learn natural treatments for health conditions; and 
applying, via the processor, the health condition and medication information to the machine learning model to determine the one or more natural treatments for the health condition; [[and]] 3AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED AUGUST 23, 2021 APPLICATION No. 16/558,650 
monitoring, via the processor, the health condition of the user in response to administration of the one or more natural treatments; and 
updating, via the processor, the machine learning model by performing machine learning based on the monitoring, wherein the machine learning model provides future recommendations of one or more natural treatments based on the updating.
However, Tran teaches:
wherein the information sources include information from crowdsourcing (“neural networks may be trained using all the health related characteristics of the members having a particular condition. Then, the health-related characteristics of a member of the population may be delivered to the neural network for analysis” (Paragraph 0502)), wherein determining from the information sources the one or more natural treatments further comprises:
 training, via the processor, a machine learning model (“deep learning with a computer”(Paragraph 0003)) with the information from crowdsourcing (“ data analysis using deep neural network techniques may be used to establish a predictive relationship between the health related characteristics and one or more health conditions. For example, the health related characteristics associated with members known to have a particular health condition, may be used to “train” the neural network” (Paragraph 0507)) to learn natural treatments for health conditions (“an exercise regimen, a dietary regimen or a medication, to reduce the risk of a condition” (Paragraph 0505) and  “lifestyle modification to mitigate the disease risks” (Paragraph 0003)); and 
applying, via the processor, the health condition and medication information  to the machine learning model (“the health-related characteristics of a member of the population may be delivered to the neural network for analysis. The resulting analysis may provide a weighted answer indicative of the likelihood the person will acquire the condition” (Paragraph 0502)) to determine the one or more natural treatments for the health condition (“Other health related characteristics may also be used to determine the appropriate intervention” (Paragraph 0503) & “an exercise regimen, a dietary regimen or a medication, to reduce the risk of a condition” (Paragraph 0505))  ; [[and]] 3AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED AUGUST 23, 2021 APPLICATION No. 16/558,650 
monitoring, via the processor, the health condition of the user in response to administration of the one or more natural treatments (“Healthcare providers may also be able to monitor a patient's status between appointments to timely initiate, modify, or terminate a treatment plan as necessary(Paragraph 0297)); and 
Brazzo and Tran are both analogous to the claimed invention because they all provide treatment recommendations. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Brazzo’s method of a computer device or online portal providing nutrition recommendations based on medical conditions and the drug profile to incorporate the teachings of Tran and determine from information sources, including crowdsources, train a machine learning model with crowdsourcing to learn natural treatments and apply the information to recommend a treatments, and monitor the health condition of the user in response to administration of treatment. The addition of crowdsourcing, training a machine learning model with crowdsourcing to learn natural treatments and applying the information to recommend a treatments, and monitoring the health condition of the user in response to administration of treatment allows for the incorporation of information from multiple sources both professional and unprofessional, but also “may provide a weighted answer indicative of the likelihood the person will acquire the condition. In addition, review of the neural network may provide insight into which health 
Examiner Notes: Examiner views natural treatments as a verity of things including food and nutrition. Tran discloses that patient data could include a set of hypertension metrics, e.g., a hypertension score, a functionality score, and information regarding use of one or more medications (e.g., type of medication, dosage taken, time of day, route of administration, etc.)
But does not disclose:
updating, via the processor, the machine learning model by performing machine learning based on the monitoring, wherein the machine learning model provides future recommendations of one or more natural treatments based on the updating.
However, Shrager teaches:
updating, via the processor, the machine learning model by performing machine learning (“selected treatment and/or outcome data can be captured and used to update the knowledge base, which in turn can be used to improve the algorithms and models used by the decision engine” (Paragraph 0087)) based on the monitoring (“validated treatment rationale is typically monitored until an outcome of the treatment is determined” (Paragraph 0043)), wherein the machine learning model provides future recommendations (“machine learning algorithms may determine which contextual information, if any, was relevant to generating a new TR or relying upon a presented TR” (Paragraph 0054)) of one or more natural treatments (“Many medical treatments are naturally occurring” (Paragraph 0057)) based on the updating (“machine learning algorithm dynamically or periodically re-evaluates the clinical case to generate updated analysis of available treatment options and treatment rationales. 188. The method of embodiment 23, wherein the treatment recommendation comprises a plurality of treatment options and associated treatment rationales” (Paragraph 00136)).
Brazzo and Shrager are both analogous to the claimed invention because they all provide treatment recommendations. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Brazzo’s method of a computer device or online portal providing nutrition recommendations based on medical conditions and the drug profile to incorporate the teachings of Shrager and update the machine learning model by performing machine learning through monitoring and provide future recommendations of treatments based on updating. The incorporation of updating the machine learning model by performing machine learning through monitoring and provide future recommendations of treatments based on updating would allow for a “continuous learning from the experiences of all patients, on all treatments” (abstract) ensuring the best treatments are provided.
Examiner notes: Shrager describes TRs as treatment rationales which typically represent an explanation of the actual (or supposed) reason that particular treatments or classes of treatments were recommended or excluded. 

Regarding claim 5, Brazzo in view of Tran and Shrager teaches the method of claim 1,
Brazzo further discloses:
wherein a natural treatment of nutrition includes a diet providing one or more foods to consume (“Food recommendations based on the individual's medical condition(s), or disease state profile, are provided from the nutritional database. The food recommendations can include both foods to avoid and foods to consume” (Paragraph 0004)), 
However Brazzo does not disclose:
 and a mind/body natural treatment includes one or more from a group of physical activities and mental attitude
However Tan further discloses:
and a mind/body natural treatment includes one or more from a group of physical activities (“dietary therapy and/or increased physical activity to help patient” (Paragraph 0449)) and mental attitude (“system is used to provide Behavior Therapy” (Paragraph 0449)).
Brazzo, Tran, and Shrager are analogous to the claimed invention because they are in the same field of providing treatment recommendations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Brazzo in view of Tran and Shrager’s method for evaluating health information to determine a health condition, analyzing medication information and mapping it to a health condition, determining from information sources including crowdsourcing a natural treatment that incorporates nutrition, mind, and body, indicating these treatments, and updating the machine learning model to further incorporate the teachings of Tran and include mind/body natural treatments from a group of physical activities and mental attitude. The addition of mind and body treatments helps to encompass all treatments that could be considered natural. 

Regarding claim 6, Brazzo in view of Tran and Shrager teaches the method of claim 1.
Brazzo further discloses:
(“Both chronic and acute diseases--such as, for example, diabetes, arthritis, gout, urinary tract infection, digestive diseases and disorders, heart disease, osteoporosis, obesity, etc.--can be favorably impacted when dietary measures are implemented, as part of an overall treatment plan” (Paragraph 0011)).

Claims 2, 9-10, 13-16 and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Brazzo (U.S. Pub. No. 20110166881) in view of Tran (U.S. Pub. No. 20200251213), and Shrager (WIPO Pub. No. WO2019144116) in further view of Hujsak (U.S. Pub. No. 20180240359).
Regarding claim 2, Brazzo in view of Tran and Shrager teaches the method of claim 1,
While Brazzo in view of Tran and Shrager teaches the method of Claim 1, but does not disclose: 
wherein indicating the one or more natural treatments further comprises: indicating, via the processor, the one or more natural treatments with one or more corresponding information sources providing evidence for the one or more natural treatments.
However Hujsak teaches:
wherein indicating the one or more natural treatments further comprises: indicating, via the processor, the one or more natural treatments with one or more corresponding information sources providing evidence for the one or more natural treatments (“the knowledge database may indicate which nutritional ingredients are beneficial for alleviating a particular set of diseases or symptoms” (Paragraph 0009)).


Regarding claim 9, Brazzo teaches:
evaluate health information of a user to determine a health condition (“ICD codes, or other disease identifiers, reflecting current medical conditions or disease states, are derived from drug codes, such as NDC numbers, listed in a patient's drug profile, or entered directly into the system by the pharmacist, to generate tentative medical condition(s), or a disease state profile, for the patient.” (Paragraph 0019)); 
analyze medication information for the user and map the medication information to the health condition (“A patient drug profile is provided listing currently prescribed medications for a patient. The patient drug profile is analyzed to establish an individual's medical condition(s), or disease state profile, from National Drug Code numbers, for example, in the patient drug profile” (abstract)); 5AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED AUGUST 23, 2021 APPLICATION No. 16/558,650 
determine from information sources one or more natural treatments (“Food recommendations based on the individual's medical condition(s), or disease state profile, are provided from the nutritional database. The food recommendations can include both foods to avoid and foods to consume” (Paragraph 0004)) for the user based on the mapped health condition and medication information, wherein the one or more natural treatments include one or more from a group of nutrition and mind/body treatments (“links a nutritional database with a coded medical condition(s), or disease state profile, is provided. The nutritional database includes foods that are beneficial and/or harmful to various disease states” (Paragraph 0018)), 
indicate the one or more natural treatments and medication information for the health condition (Figure 5 shows a patient record display which includes recommendations for food and medication information such as allergies), 
But does not disclose:
A computer system for providing nutrition-based management of health conditions, the computer system comprising: 
one or more computer processors;
one or more computer readable storage media;
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to: 
, wherein determining from the information sources the one or more natural treatments further comprises: 
training a machine learning model with the information from crowdsourcing to learn natural treatments for health conditions; and 
applying the health condition and medication information to the machine learning model to determine the one or more natural treatments for the health condition; [[and]]
monitor the health condition of the user in response to administration of the one or more natural treatments; and 
update the machine learning model by performing machine learning based on the monitoring, wherein the machine learning model provides future recommendations of one or more natural treatments based on the updating.
However, Hujsak teaches:
A computer system for providing nutrition-based management of health conditions, the computer system comprising (“any computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability” (Paragraph 0170)): 
one or more computer processors (“a single processor or may be architectures employing multiple processor designs” (Paragraph 0170));
one or more computer readable storage media (“comprising a computer-readable medium” (Paragraph 0169));
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to (“a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described” (Paragraph 0169)): 
Brazzo and Hujsak are both analogous to the claimed invention because they are in the same field of providing treatment recommendations for medical conditions and diseases. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Brazzo’s method to evaluate health information of a user, analyze medication information for a user and map the medication to a health condition, determine natural treatments, and indicate these treatments to the user to incorporate the teachings of Hujsak and have the method preformed on a computer system. The addition of the above mentioned elements would allow the application to be accessed locally or remotely providing timely information regarding natural treatments available. 
But does not disclose:
and wherein the information sources include information from crowdsourcing, wherein determining from the information sources the one or more natural treatments further comprises: 
training a machine learning model with the information from crowdsourcing to learn natural treatments for health conditions; and 
applying the health condition and medication information to the machine learning model to determine the one or more natural treatments for the health condition; [[and]]
monitor the health condition of the user in response to administration of the one or more natural treatments; and 
However, Tran teaches:
and wherein the information sources include information from crowdsourcing (“neural networks may be trained using all the health related characteristics of the members having a particular condition. Then, the health-related characteristics of a member of the population may be delivered to the neural network for analysis” (Paragraph 0502)), wherein determining from the information sources the one or more natural treatments further comprises: 
training a machine learning model (“deep learning with a computer” (Paragraph 0003)) with the information from crowdsourcing (“data analysis using deep neural network techniques may be used to establish a predictive relationship between the health related characteristics and one or more health conditions. For example, the health related characteristics associated with members known to have a particular health condition, may be used to “train” the neural network” (Paragraph 0507)) to learn natural treatments for health conditions (“an exercise regimen, a dietary regimen or a medication, to reduce the risk of a condition” (Paragraph 0505) and “lifestyle modification to mitigate the disease risks” (Paragraph 0003)); and 
applying the health condition and medication information to the machine learning model (“the health-related characteristics of a member of the population may be delivered to the neural network for analysis. The resulting analysis may provide a weighted answer indicative of the likelihood the person will acquire the condition” (Paragraph 0502)) to determine the one or more natural treatments for the health condition (“Other health related characteristics may also be used to determine the appropriate intervention” (Paragraph 0503) & “an exercise regimen, a dietary regimen or a medication, to reduce the risk of a condition” (Paragraph 0505)); [[and]]
monitor the health condition of the user in response to administration of the one or more natural treatments (“Healthcare providers may also be able to monitor a patient's status between appointments to timely initiate, modify, or terminate a treatment plan as necessary(Paragraph 0297)); and 
Brazzo and Tran are both analogous to the claimed invention because they all provide treatment recommendations. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Brazzo’s method of a computer device or online portal providing nutrition recommendations based on medical conditions and the drug profile to incorporate the teachings of Tran and determine from information sources, including crowdsources, train a machine learning model with crowdsourcing to learn natural treatments and apply the information to recommend a treatments, and monitor the health condition of the user in response to administration of treatment. The addition of crowdsourcing, training a machine learning model with crowdsourcing to learn natural treatments and applying the information to recommend a treatments, and monitoring the health condition of the user in response to administration of treatment allows for the incorporation of information from multiple sources both professional and unprofessional, but also “may provide a weighted answer indicative of the likelihood the person will acquire the condition. In addition, review of the neural network may provide insight into which health characteristics are more relevant to acquiring the condition” (Tran, Paragraph 0502) and “optimize each level's accuracy of inference as well as transmit more relevant information from the next instance” (Tran, Paragraph 0244).
Examiner Notes: Examiner views natural treatments as a verity of things including food and nutrition. Tran discloses that patient data could include a set of hypertension metrics, e.g., a hypertension score, a functionality score, and information regarding use of one or more medications (e.g., type of medication, dosage taken, time of day, route of administration, etc.)

update the machine learning model by performing machine learning based on the monitoring, wherein the machine learning model provides future recommendations of one or more natural treatments based on the updating.
However, Shrager teaches: 
update the machine learning model by performing machine learning (“selected treatment and/or outcome data can be captured and used to update the knowledge base, which in turn can be used to improve the algorithms and models used by the decision engine” (Paragraph 0087)) based on the monitoring (“validated treatment rationale is typically monitored until an outcome of the treatment is determined” (Paragraph 0043)), wherein the machine learning model provides future recommendations (“machine learning algorithms may determine which contextual information, if any, was relevant to generating a new TR or relying upon a presented TR” (Paragraph 0054))  of one or more natural treatments  (“Many medical treatments are naturally occurring” (Paragraph 0057)) based on the updating (“machine learning algorithm dynamically or periodically re-evaluates the clinical case to generate updated analysis of available treatment options and treatment rationales. 188. The method of embodiment 23, wherein the treatment recommendation comprises a plurality of treatment options and associated treatment rationales” (Paragraph 00136)).
Brazzo and Shrager are both analogous to the claimed invention because they all provide treatment recommendations. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Brazzo’s method of a computer device or online portal providing nutrition recommendations based on medical 
Examiner notes: Shrager describes TRs as treatment rationales which typically represent an explanation of the actual (or supposed) reason that particular treatments or classes of treatments were recommended or excluded. 
Regarding claim 10, Brazzo in view of Tran and Shrager, in further view of Hujsak teach the system of claim 9,
Hujsak further discloses: 
wherein indicating the one or more natural treatments further comprises: indicating, via the processor, the one or more natural treatments with one or more corresponding information sources providing evidence for the one or more natural treatments (“the knowledge database may indicate which nutritional ingredients are beneficial for alleviating a particular set of diseases or symptoms”(Paragraph 0009)).
Hujsak, Brazzo, Shrager, and Tran are all analogous to the claimed invention because they are in the same field of providing treatment recommendations for medical conditions and diseases. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Brazzo in view of Tran, Shrager, and Hujsak’s system for evaluating health information to determine a health condition, analyzing 

Regarding claim 13, Brazzo in view of Tran and Shrager, in further view of Hujsak teaches the system of claim 9,
Brazzo further discloses:
wherein a natural treatment of nutrition includes a diet providing one or more foods to consume (“Food recommendations based on the individual's medical condition(s), or disease state profile, are provided from the nutritional database. The food recommendations can include both foods to avoid and foods to consume” (Paragraph 0004)),
Brazzo does not disclose:
and a mind/body natural treatment includes one or more from a group of physical activities and mental attitude.
However Tran further discloses: 
(“dietary therapy and/or increased physical activity to help patient” (Paragraph 0449)) and mental attitude (“system is used to provide Behavior Therapy” (Paragraph 0449)).
Brazzo, Tran, Shrager, and Hujsak are all analogous to the claimed invention because they are in the same field of providing treatment recommendations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Brazzo in view of Tran, Shrager, and Hujsak’s system for evaluating health information to determine a health condition, analyzing medication information and mapping it to a health condition, determining from information sources including crowdsourcing a natural treatment that incorporates nutrition, mind, and body, and indicating these treatments to further incorporate the teachings of Tran and include mind/body natural treatments from a group of physical activities and mental attitude. The addition of mind and body treatments helps to encompass all treatments that could be considered natural.

Regarding claim 14, Brazzo in view of Tran and Shrager in further view of Hujsak teaches the system of claim 9,
Brazzo further discloses:
wherein the health condition includes one or more from a group of medical conditions, physical conditions, and mental conditions (“Both chronic and acute diseases--such as, for example, diabetes, arthritis, gout, urinary tract infection, digestive diseases and disorders, heart disease, osteoporosis, obesity, etc.--can be favorably impacted when dietary measures are implemented, as part of an overall treatment plan” (Paragraph 0011)). 

Regarding claim 15, Brazzo teaches:
evaluate health information of a user to determine a health condition (“ICD codes, or other disease identifiers, reflecting current medical conditions or disease states, are derived from drug codes, such as NDC numbers, listed in a patient's drug profile, or entered directly into the system by the pharmacist, to generate tentative medical condition(s), or a disease state profile, for the patient.” (Paragraph 0019)); 7AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED AUGUST 23, 2021 APPLICATION No. 16/558,650 
analyze medication information for the user and map the medication information to the health condition (“A patient drug profile is provided listing currently prescribed medications for a patient. The patient drug profile is analyzed to establish an individual's medical condition(s), or disease state profile, from National Drug Code numbers, for example, in the patient drug profile” (abstract)); 
determine from information sources one or more natural treatments (“Food recommendations based on the individual's medical condition(s), or disease state profile, are provided from the nutritional database. The food recommendations can include both foods to avoid and foods to consume” (Paragraph 0004)) for the user based on the mapped health condition and medication information, wherein the one or more natural treatments include one or more from a group of nutrition and mind/body treatments (“links a nutritional database with a coded medical condition(s), or disease state profile, is provided. The nutritional database includes foods that are beneficial and/or harmful to various disease states” (Paragraph 0018)), and
(Figure 5 shows a patient record display which includes recommendations for food and medication information such as allergies), 
But does not disclose:
A computer program product for providing nutrition-based management of health conditions, the computer program product comprising [[a]] one or more computer readable storage medium media collectively having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 
wherein the information sources include information from crowdsourcing, wherein determining from the information sources the one or more natural treatments further comprises: 
training a machine learning model with the information from crowdsourcing to learn natural treatments for health conditions; and 
applying the health condition and medication information to the machine learning model to determine the one or more natural treatments for the health condition; [[and]]
monitor the health condition of the user in response to administration of the one or more natural treatments; and 
update the machine learning model by performing machine learning based on the monitoring, wherein the machine learning model provides future recommendations of one or more natural treatments based on the updating.
However, Hujsak teaches:
A computer program product for providing nutrition-based management of health conditions, the computer program product comprising [[a]] one or more computer readable storage medium media collectively having program instructions embodied therewith, the (“a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described” (Paragraph 0169)): 
Brazzo and Hujsak are both analogous to the claimed invention because they are in the same field of providing treatment recommendations for medical conditions and diseases. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Brazzo’s method to evaluate health information of a user, analyze medication information for a user and map the medication to a health condition, determine natural treatments, and indicate these treatments to the user to incorporate the teachings of Hujsak and have the method preformed on a computer system. The addition of the above mentioned elements would allow the application to be accessed locally or remotely providing timely information regarding natural treatments available.
But does not disclose:
wherein the information sources include information from crowdsourcing, wherein determining from the information sources the one or more natural treatments further comprises: 
training a machine learning model with the information from crowdsourcing to learn natural treatments for health conditions; and 
applying the health condition and medication information to the machine learning model to determine the one or more natural treatments for the health condition; [[and]]
monitor the health condition of the user in response to administration of the one or more natural treatments; and 
update the machine learning model by performing machine learning based on the monitoring, wherein the machine learning model provides future recommendations of one or more natural treatments based on the updating.
However, Tran teaches:
wherein the information sources include information from crowdsourcing (“neural networks may be trained using all the health related characteristics of the members having a particular condition. Then, the health-related characteristics of a member of the population may be delivered to the neural network for analysis” (Paragraph 0502)), wherein determining from the information sources the one or more natural treatments further comprises: 
training a machine learning model (“deep learning with a computer” (Paragraph 0003)) with the information from crowdsourcing (“data analysis using deep neural network techniques may be used to establish a predictive relationship between the health related characteristics and one or more health conditions. For example, the health related characteristics associated with members known to have a particular health condition, may be used to “train” the neural network” (Paragraph 0507)) to learn natural treatments for health conditions (“an exercise regimen, a dietary regimen or a medication, to reduce the risk of a condition” (Paragraph 0505) and “lifestyle modification to mitigate the disease risks” (Paragraph 0003)); and 
applying the health condition and medication information to the machine learning model (“the health-related characteristics of a member of the population may be delivered to the neural network for analysis. The resulting analysis may provide a weighted answer indicative of the likelihood the person will acquire the condition” (Paragraph 0502)) to determine the one or more natural treatments for the health condition (“Other health related characteristics may also be used to determine the appropriate intervention” (Paragraph 0503) & “an exercise regimen, a dietary regimen or a medication, to reduce the risk of a condition” (Paragraph 0505)); [[and]]
monitor the health condition of the user in response to administration of the one or more natural treatments (“Healthcare providers may also be able to monitor a patient's status between appointments to timely initiate, modify, or terminate a treatment plan as necessary(Paragraph 0297)); and 
Brazzo and Tran are both analogous to the claimed invention because they all provide treatment recommendations. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Brazzo’s method of a computer device or online portal providing nutrition recommendations based on medical conditions and the drug profile to incorporate the teachings of Tran and determine from information sources, including crowdsources, train a machine learning model with crowdsourcing to learn natural treatments and apply the information to recommend a treatments, and monitor the health condition of the user in response to administration of treatment. The addition of crowdsourcing, training a machine learning model with crowdsourcing to learn natural treatments and applying the information to recommend a treatments, and monitoring the health condition of the user in response to administration of treatment allows for the incorporation of information from multiple sources both professional and unprofessional, but also “may provide a weighted answer indicative of the likelihood the person will acquire the condition. In addition, review of the neural network may provide insight into which health characteristics are more relevant to acquiring the condition” (Tran, Paragraph 0502) and 
Examiner Notes: Examiner views natural treatments as a verity of things including food and nutrition. Tran discloses that patient data could include a set of hypertension metrics, e.g., a hypertension score, a functionality score, and information regarding use of one or more medications (e.g., type of medication, dosage taken, time of day, route of administration, etc.)
But does not disclose:
update the machine learning model by performing machine learning based on the monitoring, wherein the machine learning model provides future recommendations of one or more natural treatments based on the updating.
However, Shrager teaches:
update the machine learning model by performing machine learning (“selected treatment and/or outcome data can be captured and used to update the knowledge base, which in turn can be used to improve the algorithms and models used by the decision engine” (Paragraph 0087)) based on the monitoring (“validated treatment rationale is typically monitored until an outcome of the treatment is determined” (Paragraph 0043)), wherein the machine learning model provides future recommendations (“machine learning algorithms may determine which contextual information, if any, was relevant to generating a new TR or relying upon a presented TR” (Paragraph 0054)) of one or more natural treatments (“Many medical treatments are naturally occurring” (Paragraph 0057)) based on the updating (“machine learning algorithm dynamically or periodically re-evaluates the clinical case to generate updated analysis of available treatment options and treatment rationales. 188. The method of embodiment 23, wherein the treatment recommendation comprises a plurality of treatment options and associated treatment rationales” (Paragraph 00136)).
Brazzo and Shrager are both analogous to the claimed invention because they all provide treatment recommendations. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Brazzo’s method of a computer device or online portal providing nutrition recommendations based on medical conditions and the drug profile to incorporate the teachings of Shrager and update the machine learning model by performing machine learning through monitoring and provide future recommendations of treatments based on updating. The incorporation of updating the machine learning model by performing machine learning through monitoring and provide future recommendations of treatments based on updating would allow for a “continuous learning from the experiences of all patients, on all treatments” (abstract) ensuring the best treatments are provided.
Examiner notes: Shrager describes TRs as treatment rationales which typically represent an explanation of the actual (or supposed) reason that particular treatments or classes of treatments were recommended or excluded. 
Regarding claim 16, Brazzo in view of Tran and Shrager in further view of Hujsak teaches the product of claim 15.
Hujsak further discloses:
wherein the program instructions to indicate the one or more natural treatments further cause the computer to: indicate the one or more natural treatments with one or more corresponding information sources providing evidence for the one or more natural treatments (“the knowledge database may indicate which nutritional ingredients are beneficial for alleviating a particular set of diseases or symptoms” (Paragraph 0009)).
Hujsak, Brazzo, Shrager, and Tran are all analogous to the claimed invention because they are in the same field of providing treatment recommendations for medical conditions and diseases. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Brazzo in view of Tran, Shrager, and Hujsak’s product for evaluating health information to determine a health condition, analyzing medication information and mapping it to a health condition, determining from information sources including crowdsourcing a natural treatment that incorporates nutrition, mind, and body, and indicating these treatments to further incorporate the teachings of Hujsak and include evidence for natural treatments for a particular disease or symptoms. The addition of corresponding information would provide analysis of “existing foods to determine their net impact at the cellular level relative to diseases, signs, symptoms, injuries, as well as from the perspective of desired physiological enhancements” (Hujsak, Paragraph 0016).

Regarding claim 19, Brazzo in view of Tran and Shrager in further view of Hujsak teaches the program of claim 15,
Brazzo further discloses:
wherein a natural treatment of nutrition includes a diet providing one or more foods to consume (“Food recommendations based on the individual's medical condition(s), or disease state profile, are provided from the nutritional database. The food recommendations can include both foods to avoid and foods to consume” (Paragraph 0004)),

and a mind/body natural treatment includes one or more from a group of physical activities and mental attitude.
However Tran further discloses:
and a mind/body natural treatment includes one or more from a group of physical activities (“dietary therapy and/or increased physical activity to help patient” (Paragraph 0449)) and mental attitude (“system is used to provide Behavior Therapy” (Paragraph 0449)).
Brazzo, Tran, Shrager, and Hujsak are all analogous to the claimed invention because they are in the same field of providing treatment recommendations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Brazzo in view of Tran, Shrager, and Hujsak’s product for evaluating health information to determine a health condition, analyzing medication information and mapping it to a health condition, determining from information sources including crowdsourcing a natural treatment that incorporates nutrition, mind, and body, and indicating these treatments to further incorporate the teachings of Tran and include mind/body natural treatments from a group of physical activities and mental attitude. The addition of mind and body treatments helps to encompass all treatments that could be considered natural.

Regarding claim 20, Brazzo in view of Tran and Shrager in further view of Hujsak teaches the program of claim 15.
Brazzo further discloses:
(“Both chronic and acute diseases--such as, for example, diabetes, arthritis, gout, urinary tract infection, digestive diseases and disorders, heart disease, osteoporosis, obesity, etc.--can be favorably impacted when dietary measures are implemented, as part of an overall treatment plan” (Paragraph 0011)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brazzo (U.S. Pub. No. 20110166881) in view of Tran (U.S. Pub. No. 20200251213) and Shrager (WIPO Pub. No. WO2019144116) in further view of Schakel (U.S. Pub. No. 20090004168).
Regarding claim 3, Brazzo in view of Tran and Shrager  teaches the method of claim 1,
While Brazzo in view of Tran and Shrager teaches the method of Claim 1, but does not disclose: 
wherein indicating the one or more natural treatments further comprises: indicating, via the processor, the one or more natural treatments with corresponding amount information and a monitoring plan.
However Schakel teaches:
wherein indicating the one or more natural treatments further comprises: indicating, via the processor, the one or more natural treatments (“a health enhancement program through which may be provided a group of natural products, vitamins and minerals, amino acids, herbs and essential oils that may be helpful in aiding the body in fighting the growth of cancers and the progression of other diseases and in reducing the negative side effects of cancer and cancer treatment, and other diseases and their treatment” (abstract)) with corresponding amount information (“the proper dosage of each of the ingredients may be included as part of a package of ingredients (5) that comprises daily portions of a multi-day supply (such as a one week or seven day supply, e.g.) usable in a health enhancement program for use by the patient at the preferred times” (Paragraph 0042)) and a monitoring plan (“health enhancement system establishes a 60 day health enhancement program, but certainly programs of other lengths (including non-stop during the life of the program participant) should be understood as encompassed by this disclosure” (Paragraph 0010)). 
Brazzo, Tran, Shrager, and Schakel are all analogous to the claimed invention because they are in the same field of providing treatment recommendations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Brazzo in view of Tran and Shrager’s method for evaluating health information to determine a health condition, analyzing medication information and mapping it to a health condition, determining from information sources including crowdsourcing a natural treatment that incorporates nutrition, mind, and body, indicating these treatments, and updating the machine learning model to incorporate the teachings of Schakel and indicate amount information and monitoring plans. The addition of corresponding amount information and a monitoring plan “insure that information is gathered which may be necessary to allow the effectiveness of the invention to be demonstrated, and which may be useful to consider adjustments made to the ingredients, timing, dosages and packaging system for maximum effectiveness” (Schakel, Paragraph 0043).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brazzo (U.S. Pub. No. 20110166881) in view of Tran (U.S. Pub. No. 20200251213), Shrager (WIPO .
Regarding claim 11, Brazzo in view of Tran, Shrager, and Hujsak teaches the system of claim 9,
While Brazzo in view of Tran, Shrager, and Hujsak teaches the system of claim 9, but does not disclose: 
wherein the instructions to indicate the one or more natural treatments further comprise instructions to: indicate the one or more natural treatments with corresponding amount information and a monitoring plan. 
However Schakel teaches:
wherein the instructions to indicate the one or more natural treatments further comprise instructions to: indicate the one or more natural treatments (“a health enhancement program through which may be provided a group of natural products, vitamins and minerals, amino acids, herbs and essential oils that may be helpful in aiding the body in fighting the growth of cancers and the progression of other diseases and in reducing the negative side effects of cancer and cancer treatment, and other diseases and their treatment” (abstract)) with corresponding amount information (“he proper dosage of each of the ingredients may be included as part of a package of ingredients (5) that comprises daily portions of a multi-day supply (such as a one week or seven day supply, e.g.) usable in a health enhancement program for use by the patient at the preferred times” (Paragraph 0042)) and a monitoring plan (“health enhancement system establishes a 60 day health enhancement program, but certainly programs of other lengths (including non-stop during the life of the program participant) should be understood as encompassed by this disclosure” (Paragraph 0010)). 


Regarding claim 17, Brazzo in view of Tran, Shrager, and Hujsak teaches the program of claim 15,
While Brazzo in view of Tran, Shrager, and Hujsak teaches the product of claim 15, but does not disclose: 
wherein the program instructions to indicate the one or more natural treatments further cause the computer to: indicate the one or more natural treatments with corresponding amount information and a monitoring plan.
However Schakel teaches:
 (“a health enhancement program through which may be provided a group of natural products, vitamins and minerals, amino acids, herbs and essential oils that may be helpful in aiding the body in fighting the growth of cancers and the progression of other diseases and in reducing the negative side effects of cancer and cancer treatment, and other diseases and their treatment” (abstract)) with corresponding amount information (“he proper dosage of each of the ingredients may be included as part of a package of ingredients (5) that comprises daily portions of a multi-day supply (such as a one week or seven day supply, e.g.) usable in a health enhancement program for use by the patient at the preferred times” (Paragraph 0042)) and a monitoring plan (“health enhancement system establishes a 60 day health enhancement program, but certainly programs of other lengths (including non-stop during the life of the program participant) should be understood as encompassed by this disclosure” (Paragraph 0010)).
Hujsak, Brazzo, Tran, Shrager, and Schakel are all analogous to the claimed invention because they are in the same field of providing treatment recommendations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Brazzo in view of Tran, Shrager, and Hujsak’s product for evaluating health information to determine a health condition, analyzing medication information and mapping it to a health condition, determining from information sources including crowdsourcing a natural treatment that incorporates nutrition, mind, and body, and indicating these treatments to incorporate the teachings of Schakel and indicate amount information and monitoring plans. The addition of corresponding amount information and a monitoring plan .

Response to Arguments
Applicant’s arguments, see Page 11, “Objection to the Drawings” filed November 18, 2021, with respect to Figure 3 have been fully considered and are persuasive.  The objection of Figure 3 reference character 300 has been withdrawn. Applicant has amended paragraph 0038 of the specification to include the reference character 300, therefore overcoming the objection.
Applicant’s arguments, see Page 11, “Objection to the Specification” filed November 18, 2021, with respect to Paragraph 0041 have been fully considered and are persuasive.  The objection of Paragraph 0041 has been withdrawn. Applicant has amended paragraph 0041 of the specification to change terms “upranked” and “downranked” to read “up-ranked” and “down-ranked”, therefore overcoming the objection.
Applicant’s arguments, see Pages 11-12, “Rejection Under 35 U.S.C. 101: Medium” filed November 18, 2021, with respect to claim 15 as being directed to non-statutory subject matter as  allegedly not to be constructed as being transitory signal per se have been fully considered and are persuasive.  Therefore, the claim is considered to be directed to a statutory category. 
Applicant’s arguments, see Pages 12-13, “Rejection Under 35 U.S.C. 101 and 103” filed November 18, 2021, with respect to claims 1-3, 5-6, 9-11, 13-17, and 19-20 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-6, 9-11, 13-17, and 19-20 under 35 U.S.C. 101 has been withdrawn. The applicant has successfully integrated the abstract idea into 
Applicant’s arguments, see Pages 12-13, “Rejection Under 35 U.S.C. 101 and 103” filed November 18, 2021, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brazzo, Tran, and Shrager.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATYANA N GRANT whose telephone number is (571)272-8067. The examiner can normally be reached Monday-Thursday 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TATYANA N GRANT/Examiner, Art Unit 3626                                                                                                                                                                                          
/EVANGELINE BARR/Primary Examiner, Art Unit 3626